Title: To George Washington from Brigadier General Samuel Holden Parsons, 15 April 1777
From: Parsons, Samuel Holden
To: Washington, George



Sir
Lyme [Conn.] 15th April 1777

Two detachments from the Regiments of this State have marchd for head Quarters, another will march this Week; I hope some time next week a Considerable Body may be ready to leave the Colony; the Small Pox has been very heavy upon them, they are much reducd by it, & about Twenty have faild; this is one Reason of the Delay—About 150 from Rhode Island and some from Massechusetts Bay are on their March to Join your Excellency. The Languor which had seized allmost all Ranks of People, has Inducd me to apply again to the Govnr & Council of this state, for adopting some measures, which would furnish our Quota for the present, when I am Sensible Men were never more wanted; and have procured the Order contained in the Inclosd Proclamation; I think this must have the effect to fill our Regiments till Janry, & I believe will nearly fill up the I[n]listments for the war. The Quotas assignd Each Town include the Nine & one half Battalions tho

the Expression in the Proclamation extends Only to the eight, but tis the Intention of the Council that the Draft shall be Sufft to fill all; They had their particular Reasons for wording the Order as they have—a Doubt arrises with me about Cloathing any of the Troops which ingage till Jany only; if the Year is suppos’d to expire, by that Time, & the Army are again to receive 20 Dollars in Cloathing, perhaps it may be as reasonable to give the Clothing to these Soldiers as Others, if not, shall they have such proportion of the Cloaths as their Service will bear to the year? Arms I suppose will be Deliver’d to them indiscrimenately with Others.
I have Orderd all the Recruits lately Inlisted, who have not had the small pox, to Danbury where I shall Order those who are Detachd in pursuance of the Inclosd proclamation & resolve; as I suppose a Hospital opend in that Neighbourhood Will be Sufft to innoculate those who Chuse to Receive the small pox, & the Convaliscents will be a Security to our Magazine of Provisions, which is at present unguarded. On the Desire of the Govr & Council I have sent for 3000 Stands of Arms from Portsmouth which I suppose are Arrivd at Norwich, these with about 800 arms Recd at Peekskill, & what can be furnishd in this state I hope will arm our Troops; As these arms arrivd since yr Excellency’s Directions to me to receive the State’s proportion of the publix Arms which were not forwarded to Camp, I entertained some Doubt about my Right to Order them; however as they are of absolute necessity for the troops and Ordering them here would be on their way to Camp, if not put into the hands of our Troops, I Ventured on the advice of the Council to give the Order, if your excellency directs that any part of them shall be sent, I shall immediately Order them on; but if our troops are raisd (which I think will be nearly decided next week) we cannot possibly arm them without these are detain’d for that use. The Soldiers who were prisoners in N. York are many of them in distress, for their wage and the Freind’s of the deceasd Soldiers are calling for their pay; it will be attended with Difficulty in every Instance, to assertain the time of their Death; and perhaps an abstract of the pay of all the prisoners, who are come out, or Dead, cannot be made at one time; with any certainty; would it not be best either to send a Sum of Money to the Several States for the payment of those Debts, or that the several States should pay of those Soldiers belonging to their own State & be Reimbursd the sums they advance? Some of the privates who came out on parole are still scrupulous about ingaging in the Service, untill they are Dischargd. I understand there are confin’d in this State, a number of Inlisted Tories, taken at Hackensack, & Other places if they or any other Soldiers could be sent into N. York, in exchange for those of our Men who are out on parole & will Inlist again

I cant but Think it would be preferable to Shuting out those from our own Service who by their Sufferings, are prepar’d to be the bravest, & best Soldiers—Some few of the Recruits decline having the small pox, by Innoculation, These I have sent forward as I suppose it is not your excellency’s Intention to compell any against their will to receve that disease.
I have yet had no Return from Coln. C. Webb’s, or Chandler’s, Regts the number’s by the last Return’s from the Other Regts are anex’d

          
            Huntington’s
            301
          
          
            Wylly’s
            200
          
          
            Durkee
            170
          
          
            Bradley
            320
          
          
            Doughlass
            290
          
          
            Swift
            270
          
          
            S. Webb
            134
          
          
            Lt Col. Meig’s
            71
          
          
            Col. Webb
            no Return
          
          
            Col. Chandler
            no Return
          
          
            
            1756
          
          
            Webbs & Chandler Say
            200
          
          
            
            1956
          
        
Inclosd are two sentences of a Genll C. Martial; the lenity shewn by our Officers, I fear will prove of Pernicious effect, I am Informd the Court were very far from being unanimous in their Opinion. monies for the purchase of arms; for the Hospital; & many other purposes; is much wanted; if your Excellency, would Order 2000 or 3000 Dollars to me for those purposes, it would ennable me to furnish those persons, imployd in a more Satisfactory manner, I am Informed forty one Sail of Ships, 1 Snow, & 3 brig’s, passd by for N. York the Day before Yesterday. I am with Esteem yr Excellcys most Obt H. Servt

Samll H. Parsons

